DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 10/28/20.  Claims 1 and 7 have been amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-7, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2009/0281825 A1) in view of Romeo (US 2014/0278534 A1), in view of Sarkar (US 2007/0282654 A1), in view of Cain et al. (US 2010/0161345 A1), and further in view of Nix et al. (US 2010/0123560 A1).
(A) Referring to claim 1, Larsen discloses a system comprising: 
the location sensor configured to receive input from a medical professional via the input interface (para. 60-62 of Larsen);
 a schedule management hub configured to: receive the first appointment start time (para. 58-64 of Larsen); and 
a notification interface configured to transmit a notification message to a second user device corresponding to the second patient if the second appointment will be substantially delayed (para. 64 of Larsen; note the “expected delay” message to patients checking in at the kiosk).
Larsen does not expressly disclose an identification device corresponding to a medical professional; a location sensor comprising a first user device with an input interface, wherein the location sensor is located within an examination room, wherein the location sensor is configured to form a connection with the identification device when the identification device is within a proximity to the location sensor, wherein the location sensor is triggered to record a first appointment start time when the medical professional logs into the first user device via the input interface during the connection formed between the location sensor and the identification device to access a medical file of a first patient, the medical file including vitals and notes corresponding to the first patient, and the first appointment start time indicating when the medical professional begins a first appointment with the first patient; compare the first appointment start time with scheduling information to determine whether future appointments will be substantially delayed, wherein the scheduling information includes 
Romeo discloses wherein the scheduling information is cryptographically separated from Health Insurance Portability and Accountability Act (HIPAA) information, and wherein HIPAA information is encrypted for storage and transmission using a first mechanism distinct from a second mechanism used to store and transmit the scheduling information (para. 49-51 of Romeo).
Sarkar discloses compare the first appointment start time with scheduling information to determine whether future appointments will be substantially delayed, wherein the scheduling information includes a plurality of scheduled appointments with different patients on a particular day, wherein the plurality of scheduled appointments includes the first appointment for the first patient and a second appointment for a second patient (para. 27 of Sarkar; note alerting users of changes in the schedule).
Cain discloses record a first appointment start time when the medical professional logs into the first user device via the input interface and the first appointment start time indicating when the medical professional begins a first appointment with the first patient (para. 160 of Cain; As can be seen in the second surgical log entry of FIG. 18 (having a surgery date of May 23, 2007), the start and end time for that procedure are indicated, as provided by data entry, possibly by scanning a barcode or RFID tag during the surgical event.). 
Nix discloses an identification device corresponding to a medical professional; a location sensor comprising a first user device with an input interface, wherein the location sensor is located within an 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Romeo, Sarkar, Cain, and Nix within Larsen.  The motivation for doing so would have been to protect information and provide privacy (para. 50 of Romeo), to alert users of changes in the appointment schedule (para. 27 of Sarkar), to provide useful results from data (para. 161 of Cain), and to monitor the amount of time the tag wearer is in the room (para. 52 of Nix).
(B) Referring to claims 5, 6, 17, and 18,  Larsen discloses wherein the medical professional is a physician and wherein the medical professional is a medical assistant or nurse (para. 54 of Larsen).
(C) Claim 7 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.

Sarkar discloses wherein transmitting the notification message includes sending a voice message to the second user device (abstract of Sarkar).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Sarkar within Larsen and Romeo.  The motivation for doing so would have been to alert users of any change in the appointment schedule (abstract of Sarkar).
(E) Referring to claim 20, Larsen does not expressly disclose wherein the medical file of the first patient includes HIPAA information, wherein HIPAA information is protected from inadvertent or unauthorized access by a network firewall.
	Romeo discloses wherein the medical file of the first patient includes HIPAA information, wherein HIPAA information is protected from inadvertent or unauthorized access by a network firewall (para. 49-51, 93, and 109 of Romeo). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Romeo within Larsen.  The motivation for doing so would have been to protect information and provide privacy (para. 50 of Romeo).

Claims 2-4, 8-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2009/0281825 A1) in view of Romeo (US 2014/0278534 A1), in view of Sarkar (US 2007/0282654 A1), in view of Cain et al. (US 2010/0161345 A1), in view of Nix et al. (US 2010/0123560 A1), and further in view of Zuckerman et al. (US 2015/0213414 A1).

	Zuckerman discloses wherein the notification interface is further configured to notify the second patient if the second appointment needs to be rescheduled, and wherein the notification interface is further configured to provide an option for the second patient to reschedule the second appointment (para. 32 of Zuckerman).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zuckerman within Larsen, Romeo, Sarkar, Cain, and Nix.  The motivation for doing so would have been to avoid long wait times (para. 32 of Zuckerman).
(B) Referring to claims 3 and 10, Larsen, Romeo, Sarkar, Cain, and Nix do not expressly disclose wherein at least one appointment is scheduled between the first appointment and the second appointment and wherein additional appointments are scheduled between the first appointment and the second appointment.
	Zuckerman discloses wherein at least one appointment is scheduled between the first appointment and the second appointment; and wherein additional appointments are scheduled between the first appointment and the second appointment (para. 26 and 29 of Zuckerman).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zuckerman within Larsen, Romeo, Sarkar, Cain, and Nix.  The motivation for doing so would have been to adjust appointment times (para. 26 of Zuckerman).

Zuckerman discloses wherein the notification interface is configured to notify the second patient via text message; and wherein transmitting the notification message includes sending a text message to the second user device (para. 31 of Zuckerman).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zuckerman within Larsen, Romeo, Sarkar, Cain, and Nix.  The motivation for doing so would have been to quickly notify the patient (para. 31 of Zuckerman).
(D) Referring to claim 8, 9, and 11-14, Larsen, Romeo, Sarkar, Cain, and Nix do not expressly disclose wherein determining whether the second appointment will be substantially delayed includes comparing a predicted start time associated with the second appointment with an originally scheduled time for the second appointment, wherein the predicted start time is predicted based on an amount of delay from the first appointment; wherein determining whether the second appointment will be substantially delayed includes predicting that the predicted start time will be more than thirty (30) minutes later than the originally scheduled time for the second appointment; further comprising determining whether the second appointment needs to be rescheduled; wherein determining whether the second appointment needs to be rescheduled includes determining whether the predicted start time is more than two (2) hours later than an originally scheduled time for the second appointment; further comprising notifying the second patient that the second appointment needs to be rescheduled if the predicted start time is more than two (2) hours later than the originally scheduled time for the second appointment; and further comprising providing an option for the second patient to reschedule the second appointment.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zuckerman within Larsen, Romeo, Sarkar, Cain, and Nix.  The motivation for doing so would have been to avoid long wait times (para. 32 of Zuckerman).
(E) Referring to claim 19, Larsen does not disclose wherein transmitting the notification message includes retrieving contact information associated with the second patient, wherein the contact information is stored separately from patient medical records subject to HIPAA regulations.
	Romeo discloses wherein the contact information is stored separately from patient medical records subject to HIPAA regulations (para. 93 & 49-53 of Romeo).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Romeo and Zuckerman within Larsen, Sarkar, Cain, and Nix.  The motivation for doing so would have been to protect information and provide privacy (para. 50 of Romeo) and to transmit alerts (para. 23 of Zuckerman).



 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 10/28/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/28/20.
(1) Applicant argues that claims 1 and 7 are not obvious.

(A) As per the first argument, Cain was relied on to teach: record a first appointment start time when the medical professional logs into the first user device via the input interface and the first appointment start time indicating when the medical professional begins a first appointment with the first patient (para. 160 of Cain; As can be seen in the second surgical log entry of FIG. 18 (having a surgery date of May 23, 2007), the start and end time for that procedure are indicated, as provided by data entry, possibly by scanning 
As such, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686